ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
COS-LA Guam, LLC                             )         ASBCA No. 61510
                                             )
Under Contract No. FA5240-lO-D-0001          )

APPEARANCES FOR THE APPELLANT:                         Kevin A. Rosenfield, Esq.
                                                       Mark G. Jackson, Esq.
                                                        Jackson Rosenfield, LLP
                                                        Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                        Ronald J. Borro, Esq.
                                                        Navy Chief Trial Attorney
                                                       Stephanie Cates-Harman, Esq.
                                                        Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$121,690.75. This amount is inclusive of Contract Disputes Act interest. No further
interest shall be paid.

       Dated: 23 March 2018

                                                 I
                                                      dministrative Judge
                                                     Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

 I concur                                            I concur


~
RICHARD SHACKLEFORD
                                                        ~


                                                     OWEN C. WILSON
                                                                     .




Administrative Judge                                 Administrative Judge
Vice Chairman                                        Vice Chairman
Armed Services Board                                 Armed Services Board
of Contract Appeals                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61510, Appeal of COS-LA
Guam, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2